DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 6/3/2022.
Claims 1-7, 9-15 and 21-26 are pending. Claims 8 and 16-20 are cancelled. Claims 21-26 are new. Claims 1 and 10 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 6/3/2022 is acknowledged.
Claims 7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Note, claim 7 requires an upper surface of the electronic component and an upper surface of the second conductive structure to be substantially coplanar which is directed to nonelected Species II (as disclosed by Figs. 2 and 7A-7B) and not elected Species I (as disclosed by Figs. 1A, 3 and 5E-5F). Claim 14 requires the stress compensation layer to be a protruding portion of the encapsulant which is directed to nonelected Species III (as disclosed by Figs. 4 and 6A-6B) and not elected Species I (as disclosed by Figs. 1A, 3 and 5E-5F).
Election was made without traverse in the reply filed on 6/3/2022.
A.	Prior-art rejections based at least in part by Jeng

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeng et al. (US 2019/0131241 A1, hereinafter “Jeng”). 
Regarding independent claim 1, Figure 7I of Jeng discloses an electronic package, comprising: 
a first conductive structure 102 (“interconnection structure”- ¶0024); 
a second conductive structure 112 (“interposer substrate”- ¶0033, which includes layers 114, 118 and 120- ¶0034) disposed on the first conductive structure 102, wherein the second conductive structure 112 defines a cavity 126 (“recess”- ¶0035) over the first conductive structure 102; 
an electronic component 108 (“semiconductor die”- ¶0028) disposed on the first conductive structure 102 and at least partially disposed in the cavity 126; 
an underfill 128’ (“underfill layer”- ¶0100) disposed between the first conductive structure 102 and the electronic component 108; and 
a dam structure 702 (“blocking element”- ¶0098) disposed on the first conductive structure 102 and configured to confine the underfill 128’ (¶0100).
Regarding claim 2, Figure 7I of Jeng discloses wherein the first conductive structure 102 includes a first region (i.e., side regions of 102) and a second region (i.e., center region of 102), the second conductive structure 112 is disposed over the first region, and the electronic component 108 is disposed over the second region, and the dam structure 702 is disposed adjacent to a boundary between the first region and the second region of the first conductive structure 102.
Regarding claim 3, Figures 7I and 9 of Jeng disclose wherein the dam structure 702 surrounds the electronic component 108.
Regarding claim 4, Figure 7I of Jeng discloses wherein the dam structure 702 protrudes from a surface of the first conductive structure 102.
Regarding claim 5, Figure 7I of Jeng discloses the electronic package further comprising an encapsulant 130 (“protective layer”- ¶0043) disposed in the cavity 126 and encapsulating the electronic component 108.
Regarding claim 6, Figure 7I of Jeng discloses wherein an upper surface of the encapsulant 130 and an upper surface of the second conductive structure 112 are substantially coplanar.
Regarding claim 9, Figure 7I of Jeng discloses the electronic package further comprising: 
a plurality first interconnectors 122 (“bonding structures”- ¶0031) disposed between and electrically connected to the first conductive structure 102 and the second conductive structure 112, and the encapsulant 130 further encapsulates the first interconnectors 122; and 
a plurality of second interconnectors 110 (“bonding structures”- ¶0028) disposed between and electrically connected to the first conductive structure 102 and the electronic component 108, and the underfill 128’ surrounds the second interconnectors 110.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Jeng.
Regarding claim 21, Figure 7I of Jeng appears to disclose wherein at least one of the plurality of first interconnectors 122 has a width greater than a width of at least one of the plurality of second interconnectors 110.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the at least one of the plurality of first interconnectors to have a width greater than a width of the at least one of the plurality of second interconnectors for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), because the width of the at least one of the plurality of first interconnectors can only be less than, equal to, or greater than the width of the at least one of the plurality of second interconnectors.
Regarding claim 22, Figure 7I of Jeng appears to disclose wherein at least one of the plurality of first interconnectors 122 has a thickness greater than a thickness of at least one of the plurality of second interconnectors 110.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the at least one of the plurality of first interconnectors to have a thickness greater than a thickness of the at least one of the plurality of second interconnectors for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), because the thickness of the at least one of the plurality of first interconnectors can only be less than, equal to, or greater than the thickness of the at least one of the plurality of second interconnectors.
Regarding claim 23, Figure 7I of Jeng appears to disclose wherein at least one of the plurality of first interconnectors 122 has a width (i.e., the largest width of 122) greater than a width (i.e., the smallest width of 132) of an electrical conductor 132 (“conductive elements”- ¶0050), wherein the electrical conductor 132 is disposed below the first conductive structure 102.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the at least one of the plurality of first interconnectors to have a width greater than a width of the electrical conductor for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), because the width of the at least one of the plurality of first interconnectors can only be less than, equal to, or greater than the width of the electrical conductor.
Claims 10, 13, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng in view of Pei et al. (US 2021/0193589 A1, hereinafter “Pei”).
Regarding independent claim 10, Figure 7I of Jeng discloses an electronic package, comprising: 
a first conductive structure 102 (“interconnection structure”- ¶0024); 
a second conductive structure 112 (“interposer substrate”- ¶0033, which includes layers 114, 118 and 120- ¶0034) disposed on the first conductive structure 102, wherein the second conductive structure 112 defines a cavity 126 (“recess”- ¶0035) over the first conductive structure 102; 
an electronic component 108 (“semiconductor die”- ¶0028) disposed on the first conductive structure 102 and at least partially disposed in the cavity 126; and 
an adhesive layer 202 (“adhesive layer”- ¶0065) disposed on the cavity 126.
Jeng does not expressly disclose the electronic package further comprising a stress compensation layer disposed on the cavity.
Figure 1J of Pei discloses an electronic package, comprising: 
a first conductive structure 144 (“redistribution structure”- ¶0038); 
a second conductive structure 116/142 (collectively 116 “conductive pillars” and 142 (“encapsulant”- ¶0032) disposed on the first conductive structure 144, wherein the second conductive structure 116/142 defines a cavity (i.e., the space occupied by die 126) over the first conductive structure 144; 
an electronic component 126 (“dies”- ¶0025) disposed on the first conductive structure 144 and at least partially disposed in the cavity; 
an adhesive layer 128 (“adhesive”- ¶0025) disposed on the cavity; and 
a stress compensation layer 172 (“warpage control material”- ¶0030) disposed on the adhesive layer 128 and the cavity.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic package of Jeng such that it further comprises a stress compensation layer disposed on the adhesive layer and the cavity as taught by Pei for the purpose of utilizing a suitable and well-known structural element which helps reduce a coefficient of thermal expansion (CTE) mismatch between the electronic component and other elements in the electronic package and thus avoiding or reducing warpage caused by the CTE mismatch in the electronic package (Pei ¶¶0049-0050, 0055).
Regarding claim 13, Figure 7I of Jeng discloses the electronic package further comprising an encapsulant 130 (“protective layer”- ¶0043) disposed in the cavity 126 and encapsulating the electronic component 108.
Regarding claim 15, Figure 7I of Jeng discloses the electronic package further comprising: 
an underfill 128’ (“underfill layer”- ¶0100) disposed between the first conductive structure 102 and the electronic component 108; and 
a dam structure 702 (“blocking element”- ¶0098) disposed on the first conductive structure 102 to confine the underfill 128’ (¶0100).
Regarding claim 24, the combined teachings, particularly Figure 7I of Jeng discloses wherein the stress compensation layer (172-Pei) covers the dam structure 702, since the stress compensation layer would be formed over the adhesive layer 202 and thereby cover dam structure 702 in a diagonal direction.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over the combined teachings of Jeng and Pei.
Regarding claim 25, Figure 7I of Jeng discloses the electronic package further comprising: 
a plurality first interconnectors 122 (“bonding structures”- ¶0031) disposed between and electrically connected to the first conductive structure 102 and the second conductive structure 112; and 
a plurality of second interconnectors 110 (“bonding structures”- ¶0028) disposed between and electrically connected to the first conductive structure 102 and the electronic component 108, wherein at least one of the plurality of first interconnectors 122 has a width greater than a width of at least one of the plurality of second interconnectors 110.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the at least one of the plurality of first interconnectors to have a width greater than a width of the at least one of the plurality of second interconnectors for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), because the width of the at least one of the plurality of first interconnectors to can only be less than, equal to, or greater than the width of the at least one of the plurality of second interconnectors.
Regarding claim 26, Figure 7I of Jeng appears to disclose wherein the at least one of the plurality of first interconnectors 122 has a thickness greater than a thickness of the at least one of the plurality of second interconnectors 110.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the at least one of the plurality of first interconnectors to have a thickness greater than a thickness of the at least one of the plurality of second interconnectors for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), because the thickness of the at least one of the plurality of first interconnectors can only be less than, equal to, or greater than the thickness of the at least one of the plurality of second interconnectors.
B.	Prior-art rejections based at least in part by Pei 

Claim Rejections - 35 USC § 102
Claims 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pei
Regarding independent claim 10, Figure 1J of Pei discloses an electronic package, comprising: 
a first conductive structure 144 (“redistribution structure”- ¶0038); 
a second conductive structure 116/142 (collectively 116 “conductive pillars” and 142 (“encapsulant”- ¶0032) disposed on the first conductive structure 144, wherein the second conductive structure 116/142 defines a cavity (i.e., the space occupied by die 126) over the first conductive structure 144; 
an electronic component 126 (“dies”- ¶0025) disposed on the first conductive structure 144 and at least partially disposed in the cavity; and 
a stress compensation layer 172 (“warpage control material”- ¶0030) disposed on the cavity.
Regarding claim 11, Figure 1J of Pei discloses wherein an edge of the stress compensation layer 172 is substantially aligned with a sidewall (which coincides with the sidewall of die 126) of the cavity.
Regarding claim 12, Figure 1J of Pei discloses wherein a modulus of elasticity of the stress compensation layer 172 is higher than that (i.e., the modulus of elasticity of layers 146 which is part of 144) of the first conductive structure 144, since layer 172 has a higher modulus of elasticity than encapsulant 142 (¶0051), which is formed of similar materials (i.e., polyimide, PBO or BCB) as layer 146 of structure 144, and thereby layer 172 would have a higher modulus of elasticity than that of layer 146 of structure 144.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wong et al. (US 2012/0159118 A1), which discloses an electronic package comprising an underfill between an electronic component and a conductive structure, and a dam structure configured to confine the underfill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895